DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is responsive to preliminary amendment dated 23 April 2021 and 11 September 2021. Claims 1-3, 12-14, and 18-20 have been amended, claims 21-30 added, and claims 1-30 are currently pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 and 21-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are directed to a processor executing computer-readable instructions stored on a memory for executing various steps and a system a processor that executes computer-readable instructions stored on a memory. The broadest reasonable interpretation (BRI) of claimed computer-readable instructions can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se such that that this could lead one of ordinary skill to reasonably interpret the claimed subject matter as signal per se([see instant specification 0042]). Thus, the claim fails to meet the requirements of 35 U.S.C. 101.
The examiner suggests amending the claim(s) to read as a “non-transitory computer readable instruction”.
Allowable Subject Matter
Claims 18-20 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a non-transitory computer readable media having computer- readable instructions stored thereon that when executed by a processor for replication but fails to teach the combination including the limitations of:
(Claim(s) 18) “determining an identifier of a source snapshot to be replicated from a source site to a target site of a virtual computing system; determining a predetermined number of potential reference snapshots based on the identifier of the source snapshot; computing a closeness value between the source snapshot and each of the potential reference snapshots; and creating a list of the potential reference snapshots based on the closeness value of each of the potential reference snapshots, wherein one snapshot from the list is selected as a reference snapshot; and wherein the source snapshot is replicated to the target site based on the reference snapshot”
The prior art made of record, on the 892 and/or 1449, forms in the case teach replication with minimal data transmission and generating differential data but does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Claims 1-17 and 21-26 contain similar allowable subject matter and would be allowable if amended to overcome the 101 rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding replication and snapshots.
US 20200301784 A1
US 9767106 B1
US 9400613 B1
US 8805786 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132